BILL OF COSTS

 TEXAS COURT OF APPEALS, FOURTEENTH DISTRICT, AT HOUSTON

                                  No. 14-14-00426-CV

                                    Jessica Allen

                                          v.

                                    Joshua Allen

       (No. 12-12-21748 IN COUNTY COURT AT LAW OF WALLER COUNTY)

  TYPE OF FEE        CHARGES          PAID/DUE           STATUS            PAID BY
   CLK RECORD          $107.00        07/21/2014           PAID              ANT
   RPT RECORD         $1,137.00       06/23/2014           PAID              ANT
STATEWIDE EFILING      $20.00         06/10/2014          E-PAID             ANT
      FILING           $175.00        06/10/2014          E-PAID             ANT
     MT FEE            $10.00         05/30/2014          E-PAID             ANT

 The costs incurred on appeal to the Fourteenth Court of Appeals Houston, Texas
                                  are $1,449.00.


 Court costs in this cause shall be paid as per the Judgment issued by this Court.

       I, CHRISTOPHER A. PRINE, CLERK OF THE FOURTEENTH COURT OF
APPEALS OF THE STATE OF TEXAS, do hereby certify that the above and foregoing
is a true and correct copy of the cost bill of THE COURT OF APPEALS FOR THE
FOURTEENTH DISTRICT OF TEXAS, showing the charges and payments, in the
above numbered and styled cause, as the same appears of record in this office.

                                               IN TESTIMONY WHEREOF, witness
                                               my hand and the Seal of the COURT
                                               OF APPEALS for the Fourteenth District
                                               of Texas, November 6, 2015.